DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 are currently pending. 

Specification
The abstract of the disclosure is objected to because it does not disclose what “R1”, “R2” and “x” represent in the water-repellent protective film-forming formula (R1x(CH3)3-xSiN(R2)2) disclosed in the abstract. 
Corrections are required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities: The disclosure does not recite that the application claims the benefits of an international application, PCT/JP2019/011387 filed on 03/19/2019. The applicant is reminded to update the continuity data of their invention. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is unclear because it recites “the solvent of the component contains a cyclic carbonate” in lines 2-3. In addition, claim 6 recites the limitation "the component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It appears that the intended meaning may be “the solvent of the composition contains an acyclic carbonate”, and this meaning will be used for purposes of examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0277357 to Wojtezak et al. (hereinafter "Wojtezak”).
Regarding claim 12, Wojtezak teaches a composition which can be used in a cleaning process of a wafer having an uneven pattern at the surface and containing a Si element in at least a recess portion of the uneven pattern [0013-0015], wherein the composition contains a surface treatment agent (reads on “water-repellent protecting film-forming component”) and a solvent [0006]. Wojtezak further teaches that the solvent can include carbonate solvents such as dimethyl carbonate [0016] (same solvent disclosed in applicant’s specification [0038]) (reads on the limitation “solvent contains at least an acyclic carbonate in an amount of 50 to 100 mass%”), and that the surface treatment agent (reads on “water-repellent protecting film-forming component”) can be N-(trimethylsilyl)dimethyl-amine [0020] (same component disclosed in applicant’s specification [0034 and 0082]) (reads on the limitation “wherein the water-repellent protective film-forming component consist of a compound of the following formula R1x(CH3)3-xSiN(R2)2”, “where R1 is each independently a group selected from the group consisting of a H atom, a C1-C10 hydrocarbon group and a C1-C10 hydrocarbon group in which a part or all of hydrogen atoms are substituted with a fluorine atom, x is an integer of 1 to 3, and R2 is each independently a group selected from the group consisting of methyl, ethyl and acetyl, in which at least a part or all of hydrogen atoms may be substituted with a fluorine atom”).
Wojtezak does not teach the that the composition can be supplied as a vapor to the uneven pattern in a state that a liquid is retained in at least the recess portion of the uneven pattern.
However, since Wojtezak teaches a composition which can be used in a cleaning process of a wafer having an uneven pattern at the surface and containing a Si element in at least a recess portion of the uneven pattern [0013-0015], wherein the composition contains a surface treatment agent and a solvent [0006], wherein the solvent can be a carbonate solvent such as dimethyl carbonate [0016] (same solvent disclosed in applicant’s specification [0038]), and the surface treatment agent can be N-(trimethylsilyl)dimethyl-amine [0020] (same component disclosed in applicant’s specification [0034 and 0082]), it is reasonably expected that the composition of Wojtezak can be supplied as a vapor to an uneven pattern in a state that a liquid is retained in at least a recess portion of the uneven pattern, since the composition disclosed by Wojtezak is similar to the composition instantly claimed. 
Furthermore, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Consult MPEP 2112.01 II.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0277357 to Wojtezak et al. (hereinafter "Wojtezak”) in view of US 2016/0293400 to Kimura et al. (hereinafter “Kimura”).
Regarding claims 1-4 and 7, Wojtezak teaches a surface treatment method for a wafer, the wafer having an uneven pattern at the surface and containing a Si element in at least a recess portion of the uneven pattern [0013-0015], the method comprising the steps of supplying a composition containing a surface treatment agent (reads on “water-repellent protecting film-forming component”) and a solvent [0006] in a state that a liquid is retained in at least the recess portion, and replacing the liquid retained in the recess portion with the liquid of the composition [0030-0039]. In addition, Wojtezak teaches that the composition can comprise at least one aprotic solvent such as carbonate solvents including dimethyl carbonate [0016] (same solvent disclosed in applicant’s specification [0038]) (reads on the limitation “solvent contains at least an acyclic carbonate in an amount of 50 to 100 mass%”), and that the surface treatment agent (reads on “water-repellent protecting film-forming component”) can be N-(trimethylsilyl)dimethyl-amine [0020] (same component disclosed in applicant’s specification [0034 and 0082]) (reads on the limitation “wherein the water-repellent protective film-forming component consist of a compound of the following formula R1x(CH3)3-xSiN(R2)2”, “where R1 is each independently a group selected from the group consisting of a H atom, a C1-C10 hydrocarbon group and a C1-C10 hydrocarbon group in which a part or all of hydrogen atoms are substituted with a fluorine atom, x is an integer of 1 to 3, and R2 is each independently a group selected from the group consisting of methyl, ethyl and acetyl, in which at least a part or all of hydrogen atoms may be substituted with a fluorine atom”).
Wojtezak does not teach that the composition is supplied as a vapor and the step of changing the vapor of the composition into liquid.
Kimura teaches a substrate treatment method for suppressing pattern collapse comprising the step of supplying chemicals including a first chemical containing a silylation agent such as trimethylsilyl dimethylamine (TMSDMA) to the substrate in a vapor state, wherein the chemicals including the first chemical containing a silylation agent is liquefied on the surface of the substrate [0024, and 0032-0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wojtezak wherein the composition is supplied as a vapor to the wafer pattern and the step of changing the vapor of the composition into liquid as taught by Kimura, since Kimura teaches that supplying the chemicals including the first chemical containing a silylation agent in gas state (vapor state) reduces the amounts of chemicals used in the process [0033].

Regarding claim 5, Wojtezak further teaches that the N-(trimethylsilyl)dimethyl-amine [0020] (reads on the limitation “the compound of the general formula R1x(CH3)3-xSiN(R2)2”) is contained in the composition in an amount of at least 0.5wt% to 10wt% [0022]. In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.

Regarding claim 6, Wojtezak teaches that the composition can comprise at least one aprotic solvent such as carbonate solvents including dimethyl carbonate and/or propylene carbonate [0016].
Wojtezak/Kimura does not teach that the solvent of the composition contains an acyclic carbonate in an amount of 10 mass% or less. 
However, the mass percentage of an acyclic carbonate solvent in the composition is a result effective variable modifying the cleaning results.  For example, if the mass percentage of an acyclic carbonate solvent in the composition is too low, it risks the dissolution of the sylation agent, while if the mass percentage of an acyclic carbonate solvent in the composition is too high, it wastes the acyclic solvent. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate mass percentage of an acyclic carbonate solvent in the composition with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 8, Wojtezak further teaches that the liquid retained in the recess portion is a nonaqueous solvent (e.g. organic solvent) [0038].

Regarding claim 9, Wojtezak further teaches the step of removing the composition retained in the recess portion by drying [0035-0036, and 0041-0042].

Regarding claim 10, Wojtezak further teaches the step of replacing the liquid of the composition retained in the recess portion with a cleaning liquid different from the liquid of the composition and then removing the cleaning liquid by drying [0033-0042].

Regarding claim 11, Wojtezak further teaches the step of removing the surface treatment layer (reads on “the water-repellent protecting film”) includes plasma sputtering, plasma ashing, thermal treatment at atmospheric or sub atmospheric pressure; treatment with an acid, base, oxidizing agent or solvent containing condensed fluid, vapor or liquid treatment, UV irradiation, or combinations thereof after the drying step [0042] (reads on the limitation “removing the water-repellent protective film by performing at least one selected from the group consisting of heating treatment, light irradiation treatment, ozone exposure treatment, plasma irradiation treatment and corona discharge treatment on the surface of the wafer after the drying”).

Regarding claim 13, Wojtezak further teaches the step of removing the surface treatment layer (reads on “the water-repellent protecting film”) includes plasma sputtering, plasma ashing, thermal treatment at atmospheric or sub atmospheric pressure; treatment with an acid, base, oxidizing agent or solvent containing condensed fluid, vapor or liquid treatment, UV irradiation, or combinations thereof after the drying step [0042] (reads on the limitation “removing the water-repellent protective film by performing at least one selected from the group consisting of heating treatment, light irradiation treatment, ozone exposure treatment, plasma irradiation treatment and corona discharge treatment on the surface of the wafer after the drying”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.I.R/Examiner, Art Unit 1714        

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714